                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 27 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12      CITY OF SAN JOSE, CALIFORNIA, et al.,               Case No. 20-CV-05167
Northern District of California
 United States District Court




                                  13                     Plaintiffs,

                                  14              v.

                                  15      DONALD J. TRUMP, et al.,
                                  16                     Defendants.

                                  17

                                  18      STATE OF CALIFORNIA, et al.,                        Case No. 20-CV-05169
                                  19                     Plaintiffs,                          ORDER ADOPTING PREVIOUS
                                  20                                                          ORDERS AND DELEGATING PRO
                                                  v.                                          HAC VICE MOTIONS
                                  21      DONALD J. TRUMP, et al.,
                                  22                     Defendants.
                                  23
                                               On August 19, 2020, Chief Circuit Judge Sidney R. Thomas convened a three-judge court
                                  24
                                        (“Court”) to hear these matters pursuant to 28 U.S.C. § 2284. See 5:20-CV-05167, ECF No. 56;
                                  25
                                        5:20-CV-05169, ECF No. 22. Section 2284(b)(3) provides that “[a] single judge may conduct all
                                  26
                                        proceedings except the trial, and enter all orders permitted by the rules of civil procedure” save for
                                  27

                                  28                                                      1
                                        Case Nos. 20-CV-05167; 20-CV-05169
                                        ORDER ADOPTING PREVIOUS ORDERS AND DELEGATING PRO HAC VICE MOTIONS
                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 27 Filed 08/21/20 Page 2 of 2




                                   1    exceptions not yet relevant here. Nonetheless, to avoid any doubt, the Court adopts the orders

                                   2    previously entered in these matters, including the order to relate the matters (5:20-CV-05167, ECF

                                   3    No. 43), and the case management orders setting case schedules (5:20-CV-05167, ECF No. 50,

                                   4    and 5:20-CV-05169, ECF No. 18).

                                   5           The Court also grants to Judge Koh the authority to act on the Court’s behalf on any pro

                                   6    hac vice motions filed in these matters.

                                   7    IT IS SO ORDERED.

                                   8    Dated: August 21, 2020                          _______/s/_________________
                                                                                        RICHARD R. CLIFTON
                                   9                                                    United States Circuit Judge
                                  10

                                  11                                                    _______/s/__________________
                                  12                                                    LUCY H. KOH
Northern District of California




                                                                                        United States District Judge
 United States District Court




                                  13

                                  14                                                    _______/s/__________________
                                  15                                                    EDWARD M. CHEN
                                                                                        United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     2
                                        Case Nos. 20-CV-05167; 20-CV-05169
                                        ORDER ADOPTING PREVIOUS ORDERS AND DELEGATING PRO HAC VICE MOTIONS
